This record involves eighteen separate orders in that number of tax review proceedings. The Special Term has allowed ten dollars in each proceeding, that is, the aggregate sum of $180. The amount should be reduced in accordance with the decision. Orders modified by reducing the costs awarded to the sum of $100 in the aggregate, in addition to disbursements in entering orders, and as so modified affirmed, without costs to either party, but with printing disbursements to the city. Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ., concur.